              Case 3:19-cr-00040-WHO Document 78 Filed 06/21/21 Page 1 of 2


     GEOFFREY HANSEN
 1
     Acting Federal Public Defender
 2   ANGELA CHUANG
     Assistant Federal Public Defender
 3   450 Golden Gate Avenue
     San Francisco, CA 94102
 4   Telephone:    415.436.7700
     Facsimile:    415.436.7706
 5
     Angela_chuang@fd.org
 6
     Counsel for Defendant DITMAN
 7

 8                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10

11    UNITED STATES OF AMERICA,                            Case No. CR 19-00040-WHO-2
12                    Plaintiff,
13                                                         STIPULATION AND [PROPOSED]
      v.                                                   ORDER FOR TRAVEL
14
      MATTHEW DITMAN,
15
                      Defendants.
16

17

18          On February 6, 2019, defendant Matthew Ditman was released from custody on a personal

19 recognizance bond. As a condition of release, he was ordered not to travel outside of the Northern

20 District of California and District of Nevada (where he resides).

21          Mr. Ditman would like to fly to Illinois to spend time with his parents. The parties therefore

22 stipulate Mr. Ditman should be allowed to leave the District of Nevada to travel to Illinois from August

23 4, 2021, to August 11, 2021. All other conditions of release shall remain the same.

24

25

26

27

28
     STIP & [PROPOSED] ORDER FOR TRAVEL              1
              Case 3:19-cr-00040-WHO Document 78 Filed 06/21/21 Page 2 of 2



 1          SO STIPULATED.

 2
                                                           ______            /s/ ________________________
 3 Dated: June 14, 2021                                            ROBERT LEACH
                                                                   Assistant U.S. Attorney
 4

 5                                                         ______           /s/ ________________________
     Dated: June 14, 2021                                        ANGELA CHUANG
 6                                                                Attorney for Matthew Ditman
 7

 8                                                    ORDER

 9          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that defendant Matthew Ditman

10 shall be allowed to leave the District of Nevada on August 4, 2021, for purposes of traveling to the

11 District of Illinois to stay with his parents. He shall provide his itinerary to Pretrial Services. He must

12 return to the District of Nevada by August 11, 2021. All other conditions of release shall remain the

13 same.

14

15          IT IS SO ORDERED.

16
          June 21, 2021                                    _____________________________
17 Date                                                    LAUREL BEELER
                                                           United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28
     STIP & [PROPOSED] ORDER FOR TRAVEL               2
